Fourth Court of Appeals
                               San Antonio, Texas
                                    October 14, 2021

                                  No. 04-21-00195-CR

                               Guillermo MORALES III,
                                       Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

               From the 451st Judicial District Court, Kendall County, Texas
                                  Trial Court No. 7388
                       Honorable Kirsten Cohoon, Judge Presiding


                                     ORDER
      District Clerk’s Notification of Late Record is hereby NOTED. Time is extended to
October 29, 2021. No further extensions absent extenuating circumstances.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of October, 2021.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court